Title: To George Washington from Jonathan Trumbull, Sr., 16 August 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] August 16th 1776

Major General Schuyler has requested that two Hundred Seamen may be raised in this state to man the Vessells on the Lake.

as most of our Seamen are marched with the Militia to join your Army, I have to ask the favour of you to permit Capt. David Hawly, and Capt. Frederick Chappel to inlist such Number of Seamen out of our Militia as may be necessary for that Service. I am sir with great Respect Your obedient humble Servant

Jonth. Trumbull

